EXHIBIT 10.25
Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Double asterisks denote omissions.
 
AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
 
1. CONTRACT ID CODE
 
PAGE
1
OF PAGES
2
2. AMENDMENT/MODIFICATION NO.
00004
3. EFFECTIVE DATE
04/05/2017
 
4. REQUISITION/PURCHASE NO.
0000HCGE-2017-10684
5. PROJECT NO. (If applicable)
 
6. ISSUED BY CODE
2543
7. ADMINISTERED BY (If other than Item 6) CODE
2543
Centers for Disease Control and Prevention
Centers for Disease Control and Prevention
Office of Acquisition Services (OAS)
Office of Acquisition Services (OAS)
2920 Brandywine Rd, RM 3000
2920 Brandywine Rd, RM 3000
Atlanta, GA 30341-5539
Atlanta, GA 30341-5539
8. NAME AND ADDRESS OF CONTRACTOR (No., Street, county, State and ZIP Code)
 
(√)
9A. AMENDMENT OF SOLICITATION NO.
EMERGENT BIODEFENSE OPERATIONS LANSING LLC
   
3500 N MARTIN LUTHER KING JR BLVD # 1
 
9B. DATED (SEE ITEM 11)
LANSING, MI 48906-2933
       
10A. MODIFICATION OF CONTRACT/ORDER NO.
   
200-2017-92634
 
X
10B. DATED (SEE ITEM 13)
CODE    026489018
FACILITY CODE
 
12/08/2016
11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
☐ The above numbered solicitation is amended as set forth in Item 14.  The hour
and date specified for receipt of Offers   ☐ is extended, ☐ is not extended.
Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing Items 8 and 15, and returning                         copies
of the amendment; (b) By acknowledging receipt of this amendment on each copy of
the offer submitted; or
(c) By separate letter or telegram which includes a reference to the
solicitation and amendment numbers.  FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER.  If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.
12. ACCOUNTING AND APPROPRIATION DATA (If required)
See Section B
13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS,
IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
(√)
A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
☒
B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc) SET FORTH IN
ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).
☐
C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
 
☐
D. OTHER (Specify type of modification and authority)
 
E. IMPORTANT:  Contractor   ☒ is not, ☐is required to sign this document and
return ________ copies to the issuing office.
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)
 
Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.
15A. NAME AND TITLE OF SIGNER (Type or print)
 
16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)
Sherrie N Randall
15B. CONTRACTOR/OFFEROR
 
 
 
(Signature of person authorized to sign)
15C. DATE SIGNED
16B. UNITED STATES OF AMERICA
By /s/ Sherrie N. Randall
(Signature of Contracting Officer)
16C. DATE SIGNED
4/5/2017

NSN 7540-01-152-8070
PREVIOUS EDITION UNUSABLE 30-105 STANDARD FORM 30 (Rev. 10-83)
Prescribed by GSA
 FAR (48 CFR) 53.24

--------------------------------------------------------------------------------

Section B - Supplies Or Services and Prices/Costs
Optional Line Item
ITEM
 
SUPPLIES / SERVICES
QTY / UNIT
 
UNIT PRICE
   
NOT TO EXCEED
   
1003
 
BioThrax [**] product
[**] upon date of delivery:
[**]
product at a unit price of $[**]
estimated per the [**] unit price.
 
Delivery Address: Contractor's Facility
 
Delivery is estimated to occur by
[**]
[**]
Doses
 
$
[
**]
 
$
[
**]
     
Line(s) Of Accounting:
93907PY 2642 2017 75-X-0956
5664711101 [**]
93907WF 2642 2017 75-X-0943
5664311101 [**]
939ZWUX 2642 2017 75-X-0956
5664711101 [**]
                 






